            Case 1:20-cv-10832-AT-SN Document 150 Filed 05/03/21 Page 1 of 2




(212) 373-3191

(212) 492-0191

mflumenbaum@paulweiss.com


                                             May 3, 2021




        Via ECF and Email

        The Honorable Analisa Torres
        United States District Court
        Southern District of New York
        500 Pearl St.
        New York, NY 10007-1312

                 Re: SEC v. Ripple Labs, Inc. et al., No. 20-cv-10832 (AT) (SN) (S.D.N.Y.)

        Dear Judge Torres:

                        We write on behalf of Defendants Christian A. Larsen and Bradley
        Garlinghouse (the “Individual Defendants”) in opposition to the SEC’s request, for the first
        time, to file a single 60-page combined brief in response to each of the two Individual
        Defendants’ motions to dismiss. (ECF 148.)

                        The SEC should not be permitted to use a consolidated opposition to further
        conflate the relevant allegations against each of the Individual Defendants. As it stands,
        the SEC’s Amended Complaint contains 440-paragraphs of overlapping, and generalized
        allegations against Ripple Labs Inc. (“Ripple”) and the Individual Defendants. The SEC
        has attempted to lump Individual Defendants together, even though the SEC’s own
        allegations show that each Individual Defendant had different roles and tenures at Ripple
        and engaged in different conduct at different times. As only one distinction, Mr. Larsen
        was CEO of Ripple between 2012 and 2016 and then Executive Chairman, while Mr.
        Garlinghouse did not join Ripple until 2015 when he became COO and did not become
        CEO until 2017. Mr. Larsen and Mr. Garlinghouse have also, where appropriate, raised
        different arguments identifying why the SEC’s claims fail as a matter of law as to each
        individual. In drafting their motions to dismiss, the Individual Defendants were forced to
        first parse out the different factual allegations against them and respond specifically to
        those allegations. Separate opposition briefs will force the SEC to address the specific
        arguments raised by each Individual Defendant, enable Individual Defendants to more
   Case 1:20-cv-10832-AT-SN Document 150 Filed 05/03/21 Page 2 of 2



                                                                                             2


squarely address the SEC’s opposition arguments against them on reply, and ultimately
enable the Court to clearly see the parties’ arguments as to each Individual Defendant.

                Moreover, the SEC only sought Individual Defendants’ consent to filing a
consolidated opposition after Individual Defendants submitted their opening briefs. Given
the Individual Defendants’ pre-trial letters (ECF 49, 50), the SEC has known for months
that the Individual Defendants would be submitting separate memoranda, raising distinct
points, and that it would need to submit separate responses. The SEC failed to seek the
Individual Defendants’ consent to file a consolidated opposition during the parties’
extensive meet and confers on the briefing schedule. Nor did the SEC request leave to file
a consolidated opposition in the parties’ joint letter to the Court setting out the proposed
briefing schedule. It is improper for the SEC to now request that it be allowed to submit a
combined response that will inevitably muddy the distinct factual allegations it must rely
upon to sustain any of its claims against the Individual Defendants.

                 In light of the Court’s order and the approach the parties agreed to months
ago, the SEC’s request, in effect, amounts to an inappropriate request for enlargement.
That effort should be denied. To the extent the Court is inclined to grant the SEC’s motion
to file a single brief, and to the extent the SEC truly seeks efficiency, then the Court should
reject the SEC’s attempt to enlarge its allotted page limit by limiting the SEC to no more
than 45 pages.

                                            Respectfully Submitted,



 /s/ Matthew C. Solomon                         /s/ Martin Flumenbaum
 Matthew C. Solomon                             Martin Flumenbaum
 CLEARY GOTTLIEB STEEN & HAMILTON               PAUL, WEISS, RIFKIND, WHARTON &
 LLP                                            GARRISON LLP
 Counsel for Defendant Bradley                  Counsel for Defendant Christian A.
 Garlinghouse                                   Larsen




 cc:    All Counsel of Record
